DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application filed on 05/31/2022.
Response to arguments
Arguments are persuasive and the previous rejection is withdrawn. Claims 1-20 are allowed. 
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Sathyadevan et al. (U.S 2017/0094033), discloses a Gateway for IoT refers to a universal gateway with respect to processing messages from sub devices on a local network and providing a wireless communication interface receiving data in a variety of communication protocols from a plurality of heterogeneous data-gathering devices. Munafo et al. (U.S 2018/0287869), discloses a computing platform, such as an IoT device, may include configurable modem circuitry that can be configured to communicate using different wireless communications protocols. Wood (U.S 2020/0162556), disclose a typical current IoT system and each of these IoT Application Platforms are connected to a communications network that can be the Internet either directly or as a cloud-based service and each IoT device further includes a communication interface. Le et al. (U.S 10,805,155), discloses the virtual nodes representing the connections between IoT devices and their respective IoT managers, their physical connections, communication protocols. Roth et al. (U.S 2021/0067605), discloses internet-of-things (IoT) networks coupled through links to respective gateways and an IoT device may be a virtual device, such as an application on a smart phone or other computing device. IoT devices may include IoT gateways, used to couple IoT devices to other IoT devices and to cloud applications.
However, none of Sathyadevan, Munafo, Wood, Le, Roth and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to the virtual device providing a representation of one or more states of the IoT device on the first network, the virtual device configured to modify the one or more states of the virtual device based on communication over the first network via the first communications protocol and communicate the one or more states of the virtual device via the second communications protocol over the second network as recited in the context of claims 1 and 11. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-10 and 12-20 depend from claims 1 and 11 are allowed since they depend from allowable claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
07/01/2022